EXHIBIT MICHIGAN DEPARTMENT OF ENERGY, LABOR AND ECONOMIC GROWTH BUREAU OF COMMERCIAL SERVICES Date Received (FOR BUREAU USE ONLY) This document is effective on the date filed, unless a subsequent effective date within 90 days after received date is stated in the document. NameJoseph D. Reid III, Esq. Michigan Commerce Bancorp Limited Address 222 Washington Square North, Suite One CityStateZip Code LansingMichigan 48933 EFFECTIVE DATE: Document will be returned to the name and address you enter above If Left Blank Document Will Be Mailed To The Registered Office. AMENDED AND RESTATED ARTICLES OF INCORPORATION OF MICHIGAN COMMERCE BANCORP LIMITED Pursuant to the provisions of Act 284, Public Acts of 1972, as amended, the undersigned corporation executes the following Amended and Restated Articles of Incorporation: 1.The present name of the corporation is Michigan Commerce Bancorp Limited 2.The identification number assigned by the bureau is 039386. 3.All former names of the corporation are Financial Center Interim Corporation and Financial Center Corporation 4.The date of filing of the original Articles of Incorporation was October 27, The following Amended and Restated Articles of Incorporation supersede the Articles of Incorporation and shall be the Articles of Incorporation of Michigan Commerce Bancorp Limited: ARTICLE I. Name The name of this corporation is Michigan Commerce Bancorp Limited (the “Corporation”). MICHIGAN COMMERCE BANCORP LIMITED AMENDED AND RESTATED ARTICLES OF INCORPORATION - 1 ARTICLE II. Purpose The purpose or purposes for which the Corporation is formed is to engage in any activity within the purposes for which corporations may be formed under the
